Case 2:17-cv-00207-Z-BR Document 32 Filed 10/23/20 Pagelof5 PagelD 195

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT CQUR NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF THXAS FILED
AMARILLO DIVISION
OCT 23 20
PAUL EDWARD NEAL, § CURE US
TDCJ-CID No. 0489626, § By CT COURT
§ uty
Plaintiff, §
§
v. §  2:17-CV-207-Z-BR
§
DALE WAINWRIGHT, et al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff Paul Edward Neal, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit
pursuant to 42 U.S.C. § 1983 complaining against the above-referenced Defendants and has been
granted permission to proceed in forma pauperis. For the following reasons, Plaintiffs civil rights
Complaint is DISMISSED with prejudice.

FACTUAL BACKGROUND

Plaintiff weaves a tale of emotional suffering and future harm based on the years of
manufactured identity forced upon him by Defendants, claiming the name “Paul Edward Neal”
and the social security number associated with that name were used, assigned or otherwise
wrongfully forced upon him by the Defendants and other government individuals. See ECF No.
18, at 5. Typically referred to as a “sovereign citizen” claim, Plaintiffs claims are for monetary
damages for his wrongful incarceration under the name and for “identity theft.” See id. at 5, 8-9.

In fact, Plaintiff requests:

 
Case 2:17-cv-00207-Z-BR Document 32 Filed 10/23/20 Page 2of5 PagelD 196

(1) Free medical care for life;

(2) $2,500,000 per day, from each Defendant, in compensatory damages for his thirty-two

years of incarceration;

(3) $5,000,000 in punitive damages from each Defendant;

(4) Declaratory relief; and

(5) Costs of litigation.

See id. at 8-9.

Plaintiff begins his story by alleging he received two IRS letters, in 2009 and 2012,
respectively, under the name “Paul Edward Neal” that both contained a social security number
associated with the name. See id. at 4. He informed the Defendants to this suit by “Special
Visitation Notice” in 2013 and 2017 that Defendants had “assumed his name and social security
number for personal profit.” See id. at 6. Plaintiff goes on to allege the failure of Defendants to
“serve him with commercial paper” and that Defendants “all agree” that the name “Paul Edward
Neal” is a “Commercial Transmitting Utility Trust.” As such, Plaintiff asserts that Defendants had
a “duty to disclose” relevant facts about the creation of this identity to the Plaintiff and failed to
do so. See id. at 6-7.

Plaintiff alleges an additional violation in the nature of the $100 copay charges to his
Inmate Trust Account for medical visits, and asserts all medical care should be free while he is
incarcerated. See id. at 7, “Exhibit C” at 21 (showing Plaintiff owes $117.74 for medical care).

Plaintiff asserts he is injured by these above violations by the “mental sensation of pain
resulting from severe disappointment, grief, wounded pride, shame, and/or defamation of his

character.” See id. at 6.

 

 
 

Case 2:17-cv-00207-Z-BR Document 32 Filed 10/23/20 Page 3of5 PagelD 197

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).

ANALYSIS

Plaintiff's pleadings are particularly problematic. Not only are his filings saturated with
meaningless legal terms, it is clear Plaintiff has failed to plead anything close to approaching an
actionable claim based on the allegations in his Amended Complaint. Both the terms used, and the
documents previously referenced above, are nonsensical and do not describe any sort of viable
cause of action. In fact, the documents filed by Plaintiff may be associated with what is known as
the “sovereign citizen movement.” See Gravatt v. United States, 100 Fed. Cl. 279, 282 (Fed. Cl.
2011) (describing some beliefs of the movement and noting “[s]o-called sovereign citizens believe
that they are not subject to government authority and employ various tactics in an attempt to,

among other things, avoid paying taxes, extinguish debts, and derail criminal proceedings.”).

 

"A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993)
2Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 
Case 2:17-cv-00207-Z-BR Document 32 Filed 10/23/20 Page4of5 PagelD 198

Civil actions similar to Plaintiffs claims have been dismissed as without merit and legally
frivolous. See e.g., Paul v. New York, No. 13-CV-5047(SJF)(AKT), 2013 WL 5973138 (E.D. N.Y.
Nov. 5, 2013) (dismissing complaint as frivolous); Santiago v. Century 21/PHH Mortgage, No.
1:12-CV-02792-KOB, 2013 WL 1281776, at *1 n.3 (N.D. Ala. March 27, 2013) (“The court
recognizes the use of ‘affidavits’ and other pseudo-legal documents that purport to require
responses within a specified time or face ‘legal consequences’ of the author’s own making. Such
tactics do not create valid legal documents.”’); Bryant v. Washington Mutual Bank, 524 F. Supp. 2d
753, 759 (W.D. Va. Dec. 19, 2007) (noting sovereign citizens’ belief that the government holds
money “in secret, individual trust accounts, one for each citizen”).

The Northern District of Texas has followed the practice of dismissing these frivolous
claims without service of process. See Westfall v. Davis, No. 7:18-CV-00023-0-BP, 2018 WL
2422058, at *2 (N.D. Tex. May 4, 2018), adopted by 2018 WL 2414794 (N.D. Tex. May 29, 2018)
(O’Connor, J.). The Westfall opinion succinctly held:

Sovereign-citizen legal arguments like those found in Westfall’s petition are
indisputably meritless. So-called sovereign citizens argue that, though they are born
and reside in the United States, they are their own sovereigns and are not United
States citizens. Gravatt v. United States, 100 Fed. Cl. 279, 282 (2011). They claim
as grounds for this belief the Uniform Commercial Code, maritime and admiralty
law, the idea of strawman trusts, and Bible verses. E.g., Mason v. Anderson, No.
CV H-15-2952, 2016 WL 4398680, at *2 (S.D. Tex. Aug. 18, 2016). Sovereign
citizens often attempt to use these beliefs to “avoid paying taxes, extinguish debts,
and derail criminal proceedings.” Gravatt, 100 Fed. Cl. at 282. However, these
citizens cannot claim to be sovereigns independent of governmental authority while
they simultaneously ask the judicial system to grant them recourse. Mason, No. CV
H-15-2952, 2016 WL 4398680, at *2. Courts routinely dismiss sovereign citizen
claims. /d.; see also, e.g., Berman v. Stephens, No. 4:14-CV-860-A, 2015 WL
3622694, at *2 (N.D. Tex. June 10, 2015) (collecting cases) (“His reliance on the
UCC or a so-called ‘sovereign citizen’ theory that he is exempt from prosecution
and beyond the jurisdiction of the state or federal courts is frivolous. The same or
similar arguments have been repeatedly rejected by other courts and are rejected by
this Court.”).

Id. at *2.
; Case 2:17-cv-00207-Z-BR Document 32 Filed 10/23/20 Page5of5 PagelD 199

Plaintiff also asserts the illegality of assessing a $100 medical copay to medical visits that
occur while incarceration. Such claim is frivolous as well. The Court of Appeals for the Fifth
Circuit recently found that Texas affords inmates adequate postdeprivation remedies for the
confiscation of the $100 in copays for medical expenses and that a claim for deprivation of such
funds “lacks an arguable basis either in law or in fact.” See Hawes v. Stephens, 964 F.3d 412, 418
(Sth Cir. 2020). The Fourteenth Amendment protects inmates from deprivation of their property
without due process of law. Jd. at 418 (citing Parratt v. Taylor, 451 U.S. 527, 536-37 (1981),
overruled on other grounds by Daniels v. Williams, 474 U.S. 327, 328 (1986)). “[I]nmates have a
protected property interest in the funds in their prison trust fund accounts, entitling them to due
process with respect to any deprivation of these funds.” Jd. (quoting Morris v. Livingston, 739 F.3d
740, 750 (Sth Cir. 2014)). However, “a state actor’s unauthorized deprivation of an inmate’s prison
account funds ‘does not constitute a violation of the procedural requirements of the Due Process
Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is
available.’” Jd. (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984)). Texas has such a remedy.
Id. Accordingly, Plaintiff's claim is frivolous.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Civil Rights Complaint by Plaintiff filed pursuant to
42 U.S.C. § 1983 be DISMISSED with prejudice as frivolous.

SO ORDERED.

October FF, 2020.

 

MAWHEW J. IKACSMARYK
TED STATES DISTRICT JUDGE
